DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 2-28, 30, 32, and 33, as recited in an RCE filed on July 8, 2022 (the “July 8, 2022 RCE”), were previously pending and subject to a non-final office action filed on August 8, 2022 (the “August 8, 2022 Non-Final Office Action”).  On November 8, 2022, Applicant submitted arguments and remarks in response to the August 8, 2022 Non-Final Office Action (the “August 8, 2021 Arguments/Remarks).  Applicant did not make any amendments to claims 2-28, 30, 32, and 33 in the August 8, 2022 Arguments/Remarks.  Claims 2-28, 30, 32, and 33, as filed in the August 8, 2022 Arguments/Remarks and as filed in the July 8, 2022 RCE, are currently pending and subject to the final office action below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November is in compliance with the provisions of 37 CFR § 1.97(c)(2), and has been considered by the examiner.

Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant's Remarks, pp. 12-16, Rejections Under 35 U.S.C. § 101 Section, filed November 8, 2022, with respect to the rejections of claims 2-28, 30, 32 and 33 under 35 U.S.C. § 101 for being directed to abstract idea without significantly more have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 2-28, 30, 32, and 33 under 35 U.S.C. § 101 are maintained in this office action.
Applicant asserts the claims include limitations which are indicative of integrating an abstract concept into a practical idea under Prong Two of Step 2A of the Alice/Mayo Test, because the claims recite a particular machine that is structured to require all patients who are prescribed a sensitive, prescription to be registered in, and only in, this particular exclusive computer database. See Applicant’s Arguments, at p. 12.  Examiner respectfully disagrees.  Despite Applicant’s assertion, the additional elements recited in the claims are unlike the additional elements that have been held to be indicative of integration into a practical application.  In the October 2019 Update on Subject Matter Eligibility (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf), the USPTO provided guidance on the analysis of the “Improvement to the Functioning of a Computer or an Improvement to Other Technology or Technical Field” rationale.
First, the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. October 2019 Update, at p. 12.  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Id.  Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. Id.  That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Id.
In the present case, Applicant’s specification does not describe a technical problem or set forth a solution to a technical problem.  Applicant statements that the claim limitations provide a non-conventional computer system, and the exclusive computer database is a recitation of a particular machine does not identify a technical problem or describe an unconventional technical solution.  The claims merely recite limitations for checking prescription data, patient data, and prescriber data for indications of abuse, misuse, or diversion; and authorizing the filling of prescriptions if there is no record of abuse, misuse, or diversion.  Checking prescription data, patient data, and prescriber data for indications of abuse, misuse, or diversion is an old and well-known process in the field of prescription monitoring and prescription adherence tracking, and the additional elements merely use computer components as a tool to implement this existing process.  Further, storing the prescription data, patient data, and prescriber data on one data that is maintained by a company to control distribution of a prescription drug does not present an unconventional solution to a technical problem.  Applicant’s description of the exclusive database is very generic and does not describe any improvement or arrangement to generic databases or storages devices.  Applicant’s description of the exclusive database is that is merely a generic storage device that stores certain data (i.e., the database stores all of the prescriptions that are processed for the prescription drug).  As such, the claims are not deemed to recite an improvement to the functioning of a computer or to any other technology or technical field in order to integrate the abstract idea into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.
Next, Applicant asserts that the judicial exception is applied with the use of a particular machine (e.g., by use of an exclusive computer database), because the claimed subject matter concentrates and restricts the data to an exclusive central computer database, “which prevents the abuse, misuse and diversion of the prescription drug.” See Applicant’s Remarks, at p. 14.  Examiner respectfully disagrees with this assertion.  Despite Applicant’s arguments, the exclusive computer database recited in the claims and described in Applicant’s specification is not the type of device that courts have held to be a “particular machine” for applying a judicial exception.
Under the machine-or-transformation test, the particularity or generality of the elements of the machine or apparatus must be determined (i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines)). See MPEP § 2106.05(b).  For example, Mackay Radio & Tel. Co. v. Radio Corp. of America, the court held that the judicial exception was with a particular machine, because a mathematical formula was employed to use standing wave phenomena in an antenna system.  The claim at question in Mackay Radio & Tel. Co. recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. See id.  Another example, is the Eibel Process case, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. See id. (citing Eibel Process Co. v. Minn. & Ont. Paper Co.).  Unlike the Mackay Radio & Tel. Co. and Eibel Process Co. cases, the exclusive computer database recited in Applicant’s claims is not a particular machine.  For example, Applicant describes the exclusive database as a relational database that runs on a server based system. See Applicant’s specification as filed on February 3, 2016, p. 12, lines 4-6.  This description of the exclusive database does not describe it with any particular details, or describe how its parts are arranged in a particular way that would make it different than any other database or storage device.  Therefore, the exclusive database described in the claims is treated as any type of generic storage device.  As such, the exclusive database is not the type of device that courts have held to be “particular machines” for implementing an abstract idea. See MPEP § 2106.05(b).
Therefore, the rejections of claims 2-28, 30, 32, and 33 under 35 U.S.C. § 101 are maintained in this office action.  Please see amended rejections to claims 2-28, 30, 32, and 33 under 35 U.S.C. § 101 below, for further clarification and analysis of the claims under the 2019 Revised PEG.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-28 and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 2-8, 27, 28, and 30-32 are directed to a method for controlling a distribution of a prescription drug that has a potential for misuse, abuse, or diversion, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 9-15 are directed to a non-transitory computer readable medium, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.  Claims 16-19 are also directed to a non-transitory computer readable medium, which is also within one of the four statutory categories (i.e., an article of manufacture). See id.  Claims 20-26 are also directed to a method for controlling a distribution of a prescription drug that has a potential for misuse, abuse, or diversion, which is within one of the four statutory categories (i.e., a process).  Further, claim 33 is directed to a method for controlling a distribution of a prescription drug that has a potential for misuse, abuse, or diversion, which is within one of the four statutory categories (i.e., a process).

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: 1) Mathematical Concepts; 2) Certain Methods of Organizing Human Activity, and 3) Mental Processes. See MPEP § 2106.04(a).
Claims 2, 9, 16, 20, and 33 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claim 2 includes limitations that recite an abstract idea.  Specifically, independent claim 2 recites the following limitations:
A method, using a computer processor and an exclusive computer database, to control a distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising:

	receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company’s prescription drug, any and all prescriptions for the company’s prescription drug with the potential for abuse, misuse or diversion; wherein the exclusive computer database of the company that obtained approval for distribution of the prescription drug is the only database in existence for the company’s prescription drug, such that all prescriptions for the company’s prescription drug are processed only by the exclusive computer database of the company;

entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the company's prescription drug is prescribed;

entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company’s prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the company's prescription drug;

entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug;

checking for abuse, misuse, or diversion of the company’s prescription drug using the computer processor by maintaining and monitoring prescription data, patient data, and prescriber data in the exclusive computer database, and using the computer processor for transforming the prescription data, patient data, and prescriber data into one or more queries relating to a prescription written by the prescriber, the prescription written for the patient, a frequency of the prescription, and a dosage of the prescription, to access data in the exclusive computer database that relates to abuse, misuse, or diversion, wherein results of the one or more queries indicate whether an early refill request has occurred thereby indicating that abuse, misuse, or diversion has occurred; and

controlling the distribution of the company’s prescription drug using the computer processor and the exclusive computer database based upon a transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion, and using the computer processor to authorize filling of a prescription for the company's prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the exclusive computer database indicates that such incident has been investigated, and the exclusive computer database indicates that such incident does not involve abuse, misuse or diversion.

Similarly, independent claim 9 recites the following limitations:

A non-transitory computer readable medium comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising:

	receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company’s prescription drug, any and all prescriptions for the prescription drug with the potential for abuse, misuse or diversion, the prescription drug sold or distributed under a single name in the United States;

entering into the computer processor and the exclusive computer database information sufficient to identify a patient for whom said prescription drug was prescribed;

entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of said prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe said prescription drug;

entering into and maintaining with the exclusive computer database any information that may suggest that the patient or the prescriber has abused, misused, or diverted said prescription drug; and

checking for abuse with the computer processor and the exclusive computer database without human involvement, such that no abuse, misuse, or diversion from the checking is introduced into the distribution of the prescription drug, by processing and tracking prescription data, patient data, and prescriber data to determine whether investigatable abuse, misuse, or diversion has occurred by determining that credentials of the prescribers have not be checked within a particular time period and identifying any actions against the prescribers within the particular time period, and controlling the distribution of said prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and authorizing filling of prescriptions for said prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database indicates that such incident has been investigated, and the computer database indicates that such incident does not involve abuse, misuse or diversion.

Still similarly, independent claim 16 recites the following limitations:

A non-transitory computer-readable medium comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising:

receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, any and all prescriptions for the company’s prescription drug from any and all patients being prescribed the company's prescription drug, wherein the company's prescription drug has been manufactured at a single manufacturing site, and wherein the company's prescription drug has the potential for abuse, misuse or diversion;

entering into the computer processor and the exclusive computer database information sufficient to identify a patient for whom the company's prescription drug was prescribed;

entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers were authorized to prescribe the company's prescription drug;

entering into and maintaining with the computer processor and the exclusive computer database any information that may suggest that the patient or a prescriber has abused, misused, or diverted the company's prescription drug;

checking for abuse with the computer processor and the exclusive computer database by querying, monitoring, and verifying prescription data, patient data, and prescriber data to access relational data in the exclusive computer database relating to abuse, misuse, or diversion to determine whether investigatable abuse, misuse, or diversion has occurred, and controlling the distribution of said prescription drug based upon the querying, monitoring, and verifying of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and further controlling the distribution of said prescription drug by transferring an inventory of said prescription drug to a segregated warehouse for production inventory, and authorizing filling of the prescription for the company's prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database indicates that any such incident has been investigated and found not to involve abuse, misuse or diversion; and

providing the company’s prescription drug to the patient in order to treat the patient with the company's prescription drug.

Still similarly, independent claim 20 recites the following limitations:

A method, using a computer processor and an exclusive computer database, to control distribution of a single prescription drug that has a potential for misuse, abuse or diversion, comprising:

receiving into the computer processor and the exclusive computer database of a company that obtained approval for distribution of the single prescription drug and storing in a computer memory of the company that obtained approval for distribution of the single prescription drug, any and all prescriptions for the single prescription drug received at a pharmacy and sold or distributed by the company that obtained approval for distribution of the single prescription drug, the single prescription drug having the potential for abuse, misuse or diversion, wherein the pharmacy is permitted to distribute the single prescription drug based on two or more of the following: processing of a prescription enrollment form for the single prescription drug; agreeing to document adverse events relating to the single prescription drug; providing educational materials relating to the single prescription drug; and verifying that the single prescription drug is medically necessary;

entering into the computer processor and the computer memory information sufficient to identify the patient for whom the single prescription drug is prescribed;

entering into the computer processor and the computer memory information sufficient to identify any and all physicians or other prescribers of the single prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the single prescription drug, including verifying that the any and all prescribers' drug enforcement agency (DEA) number and state license are current and that there are no pending disciplinary actions against the any and all prescribers;

verifying two or more of the following with the computer processor prior to providing the single prescription drug to the patient: patient name; patient address; that the patient has received educational material regarding the single prescription drug; a quantity of the single prescription drug; and dosing directions for the single prescription drug;

entering into and maintaining with the computer processor and the computer memory any information that indicates that the patient or a prescriber has abused, misused, or diverted the single prescription drug;

checking for abuse with the computer processor and the computer memory by processing and tracking prescription data, patient data, and prescriber data stored in a patient registry and a prescribing physician registry in the exclusive computer database relating to abuse, misuse, or diversion to determine whether investigatable abuse, misuse, or diversion has occurred; and

controlling the distribution of the prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and using the computer processor to authorize filling of the prescriptions for the single prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer memory indicates that such incident has been investigated, and the computer memory indicates that such incident does not involve abuse, misuse or diversion.

Yet still similarly, independent claim 33 recites the following limitations:

A method, using a computer processor and an exclusive computer database, to control a distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising:

receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company’s prescription drug, any and all prescriptions for the company's prescription drug with the potential for abuse, misuse or diversion;

entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the company’s prescription drug is prescribed;

entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the company’s prescription drug;

entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug;

checking for abuse, misuse, or diversion of the company’s prescription drug using the computer processor by maintaining and monitoring prescription data, patient data, and prescriber data in the exclusive computer database, and using the computer processor for transforming the prescription data, patient data, and prescriber data into one or more queries relating to a prescription written by the prescriber, the prescription written for the patient, a frequency of the prescription, and a dosage of the prescription, to access data in the exclusive computer database that relates to abuse, misuse, or diversion, wherein the one or more queries utilize query languages combined with data in the exclusive computer database including the prescription data, the patient data, and the prescriber data, and wherein results of the queries indicate that abuse, misuse, or diversion has occurred; and

controlling the distribution of the company’s prescription drug using the computer processor and the exclusive computer database based upon a transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion, and using the computer processor to authorize filling of a prescription for the company’s prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the exclusive computer database indicates that such incident has been investigated, and the exclusive computer database indicates that such incident does not involve abuse, misuse or diversion.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., checking for abuse, misuse, or diversion of prescription drugs by monitoring and verifying prescription data, patient data, and prescriber data; and controlling the distribution of prescription drugs by authorizing the filling of a prescription if there is no record of abuse, misuse, or diversion).  That is, other than reciting: (1) a computer processor; (2) an exclusive computer database; (3) non-transitory computer readable media; and the steps of: (4) receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company’s prescription drug, any and all prescriptions for the company's prescription drug with the potential for abuse, misuse or diversion; wherein the exclusive computer database of the company that obtained approval for distribution of the prescription drug is the only database in existence for the company’s prescription drug, such that all prescriptions for the company’s prescription drug are processed only by the exclusive computer database of the company; (8) entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the company's prescription drug is prescribed; (9) entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company’s prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the company's prescription drug; (10) entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug; (11) receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company’s prescription drug, any and all prescriptions for the prescription drug with the potential for abuse, misuse or diversion, the prescription drug sold or distributed under a single name in the United States; (12) entering into the computer processor and the exclusive computer database information sufficient to identify a patient for whom said prescription drug was prescribed; (13) entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of said prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe said prescription drug; (14) entering into and maintaining with the exclusive computer database any information that may suggest that the patient or the prescriber has abused, misused, or diverted said prescription drug; (15) receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, any and all prescriptions for the company’s prescription drug from any and all patients being prescribed the company's prescription drug, wherein the company's prescription drug has been manufactured at a single manufacturing site, and wherein the company's prescription drug has the potential for abuse, misuse or diversion; (16) entering into the computer processor and the exclusive computer database information sufficient to identify a patient for whom the company's prescription drug was prescribed; (17) entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers were authorized to prescribe the company's prescription drug; (18) entering into and maintaining with the computer processor and the exclusive computer database any information that may suggest that the patient or a prescriber has abused, misused, or diverted the company's prescription drug; (19) providing the company’s prescription drug to the patient in order to treat the patient with the company's prescription drug; (20) receiving into the computer processor and the exclusive computer database of a company that obtained approval for distribution of the single prescription drug and storing in a computer memory of the company that obtained approval for distribution of the single prescription drug, any and all prescriptions for the single prescription drug received at a pharmacy and sold or distributed by the company that obtained approval for distribution of the single prescription drug, the single prescription drug having the potential for abuse, misuse or diversion, wherein the pharmacy is permitted to distribute the single prescription drug based on two or more of the following: processing of a prescription enrollment form for the single prescription drug; agreeing to document adverse events relating to the single prescription drug; providing educational materials relating to the single prescription drug; and verifying that the single prescription drug is medically necessary; (21) entering into the computer processor and the computer memory information sufficient to identify the patient for whom the single prescription drug is prescribed; (22) entering into the computer processor and the computer memory information sufficient to identify any and all physicians or other prescribers of the single prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the single prescription drug, including verifying that the any and all prescribers' drug enforcement agency (DEA) number and state license are current and that there are no pending disciplinary actions against the any and all prescribers; (23) entering into and maintaining with the computer processor and the computer memory any information that indicates that the patient or a prescriber has abused, misused, or diverted the single prescription drug; (24) receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company’s prescription drug, any and all prescriptions for the company's prescription drug with the potential for abuse, misuse or diversion; (25) entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the company’s prescription drug is prescribed; (26) entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the company’s prescription drug; and (27) entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug, the context of claims 2, 9, 16, 20, and 33 encompass concepts that are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., checking for abuse, misuse, or diversion of prescription drugs by monitoring and verifying prescription data, patient data, and prescriber data; and controlling the distribution of prescription drugs by authorizing the filling of a prescription if there is no record of abuse, misuse, or diversion).
The aforementioned claim limitations described in claims 2, 9, 16, 20, and 33 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) checking prescription data, patient data, and prescriber data for instances abuse, misuse, or diversion (i.e., a type of evaluation, judgment, and/or opinion); (2) monitoring and verifying prescription data, patient data, and prescriber data (i.e., a type of observation, evaluation, judgment, and/or opinion); and (3) authorizing the filling of a prescription if there is no record of abuse, misuse, or diversion (i.e., a type of observation, evaluation, judgment, and/or opinion).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 2, 9, 16, 20, and 33 recite an abstract idea.
Furthermore, Examiner notes that dependent claims 3-8, 27, 28, 30, and 32 (and similarly for dependent claims 10-15, 17-19, and 21-26) further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Additionally, Examiner submits that dependent claims 3-8, 10-15, 17-19, 21-28, 30, and 32 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 3-6, 10-13, 17-19, and 21-24 merely recite specific manners of checking for abuse of prescription drug that was indicated as being part of the at least one abstract idea previously.  Claims 7, 8, 14, 15, 25, and 26 merely recite a specific kind of drug which has a potential of being abused and the type of disease it can treat.  Further, claim 32 merely recites further mental or manual steps for (i) determining that a patient is unable to pay for the prescription drug; and (ii) determining whether third party funds are available to pay for the prescription drug (i.e., this step may also be reasonably performed mentally or manually using a pen and paper).   The Examiner submits that the aforementioned steps described in dependent claims 3-8, 10-15, 17-19, 21-28, 30, and 32 may also be reasonably performed mentally or manually using a pen and paper.  Therefore, dependent claims 3-8, 10-15, 17-19, 21-28, 30, and 32 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, for independent claim 2, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method, using a computer processor and an exclusive computer database (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), to control a distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising:

	receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company’s prescription drug, any and all prescriptions for the company's prescription drug with the potential for abuse, misuse or diversion; wherein the exclusive computer database of the company that obtained approval for distribution of the prescription drug is the only database in existence for the company’s prescription drug, such that all prescriptions for the company’s prescription drug are processed only by the exclusive computer database of the company (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the company's prescription drug is prescribed (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company’s prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the company's prescription drug (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

checking for abuse, misuse, or diversion of the company’s prescription drug using the computer processor (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) by maintaining and monitoring prescription data, patient data, and prescriber data in the exclusive computer database, and using the computer processor (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) for transforming the prescription data, patient data, and prescriber data into one or more queries relating to a prescription written by the prescriber, the prescription written for the patient, a frequency of the prescription, and a dosage of the prescription, to access data in the exclusive computer database that relates to abuse, misuse, or diversion, wherein results of the one or more queries indicate whether an early refill request has occurred thereby indicating that abuse, misuse, or diversion has occurred; and

controlling the distribution of the company’s prescription drug using the computer processor and the exclusive computer database (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) based upon a transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion, and using the computer processor (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to authorize filling of a prescription for the company's prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the exclusive computer database indicates that such incident has been investigated, and the exclusive computer database indicates that such incident does not involve abuse, misuse or diversion.

Similarly, independent claim 9 recites the following limitations (additional elements are identified in bold):

A non-transitory computer readable medium comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

	receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company’s prescription drug, any and all prescriptions for the prescription drug with the potential for abuse, misuse or diversion, the prescription drug sold or distributed under a single name in the United States (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into the computer processor and the exclusive computer database information sufficient to identify a patient for whom said prescription drug was prescribed (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of said prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe said prescription drug (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into and maintaining with the exclusive computer database any information that may suggest that the patient or the prescriber has abused, misused, or diverted said prescription drug (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and

checking for abuse with the computer processor and the exclusive computer database, without human involvement, such that no abuse, misuse or diversion from the checking is introduced into the distribution of the prescription drug (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), by processing and tracking prescription data, patient data, and prescriber data to determine whether investigatable abuse, misuse, or diversion has occurred by determining that credentials of the prescribers have not be checked within a particular time period and identifying any actions against the prescribers within the particular time period, and controlling the distribution of said prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and authorizing filling of prescriptions for said prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database indicates that such incident has been investigated, and the computer database indicates that such incident does not involve abuse, misuse or diversion.

Still similarly, independent claim 16 recites the following limitations (additional elements are identified in bold):

A non-transitory computer-readable medium comprising instructions to control distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)):

receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, any and all prescriptions for the company’s prescription drug from any and all patients being prescribed the company's prescription drug, wherein the company's prescription drug has been manufactured at a single manufacturing site, and wherein the company's prescription drug has the potential for abuse, misuse or diversion (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into the computer processor and the exclusive computer database information sufficient to identify a patient for whom the company's prescription drug was prescribed (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers were authorized to prescribe the company's prescription drug (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into and maintaining with the computer processor and the exclusive computer database any information that may suggest that the patient or a prescriber has abused, misused, or diverted the company's prescription drug (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

checking for abuse with the computer processor and the exclusive computer database (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) by querying, monitoring, and verifying prescription data, patient data, and prescriber data to access relational data in the exclusive computer database relating to abuse, misuse, or diversion to determine whether investigatable abuse, misuse, or diversion has occurred, and controlling the distribution of said prescription drug based upon the querying, monitoring, and verifying of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and further controlling the distribution of said prescription drug by transferring an inventory of said prescription drug to a segregated warehouse for production inventory, and authorizing filling of the prescription for the company's prescription drug if there is no record of an incident that may suggest abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer database indicates that any such incident has been investigated and found not to involve abuse, misuse or diversion; and

providing the company’s prescription drug to the patient in order to treat the patient with the company's prescription drug (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

Still similarly, independent claim 20 recites the following limitations (additional elements are identified in bold):

A method, using a computer processor and an exclusive computer database (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), to control distribution of a single prescription drug that has a potential for misuse, abuse or diversion, comprising:

receiving into the computer processor and the exclusive computer database of a company that obtained approval for distribution of the single prescription drug and storing in a computer memory of the company that obtained approval for distribution of the single prescription drug, any and all prescriptions for the single prescription drug received at a pharmacy and sold or distributed by the company that obtained approval for distribution of the single prescription drug, the single prescription drug having the potential for abuse, misuse or diversion, wherein the pharmacy is permitted to distribute the single prescription drug based on two or more of the following: processing of a prescription enrollment form for the single prescription drug; agreeing to document adverse events relating to the single prescription drug; providing educational materials relating to the single prescription drug; and verifying that the single prescription drug is medically necessary (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into the computer processor and the computer memory information sufficient to identify the patient for whom the single prescription drug is prescribed (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into the computer processor and the computer memory information sufficient to identify any and all physicians or other prescribers of the single prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the single prescription drug, including verifying that the any and all prescribers' drug enforcement agency (DEA) number and state license are current and that there are no pending disciplinary actions against the any and all prescribers (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

verifying two or more of the following with the computer processor prior to providing the single prescription drug to the patient: patient name; patient address; that the patient has received educational material regarding the single prescription drug; a quantity of the single prescription drug; and dosing directions for the single prescription drug;

entering into and maintaining with the computer processor and the computer memory any information that indicates that the patient or a prescriber has abused, misused, or diverted the single prescription drug (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

checking for abuse with the computer processor and the computer memory (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) by processing and tracking prescription data, patient data, and prescriber data stored in a patient registry and a prescribing physician registry in the exclusive computer database relating to abuse, misuse, or diversion to determine whether investigatable abuse, misuse, or diversion has occurred; and

controlling the distribution of the prescription drug based upon the processing and tracking of the prescription data, patient data, and prescriber data and in response to the checking for abuse, misuse, or diversion, and using the computer processor to authorize filling of the prescriptions for the single prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the computer memory indicates that such incident has been investigated, and the computer memory indicates that such incident does not involve abuse, misuse or diversion.

Yet still similarly, independent claim 33 recites the following limitations (additional elements are identified in bold):

A method, using a computer processor and an exclusive computer database the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), to control a distribution of a prescription drug that has a potential for misuse, abuse or diversion, wherein the prescription drug is sold or distributed by a company that obtained approval for distribution of the prescription drug, comprising:

receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company’s prescription drug, any and all prescriptions for the company's prescription drug with the potential for abuse, misuse or diversion (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the company’s prescription drug is prescribed (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the company’s prescription drug (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

checking for abuse, misuse, or diversion of the company’s prescription drug using the computer processor by maintaining and monitoring prescription data, patient data, and prescriber data in the exclusive computer database, and using the computer processor the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) for transforming the prescription data, patient data, and prescriber data into one or more queries relating to a prescription written by the prescriber, the prescription written for the patient, a frequency of the prescription, and a dosage of the prescription, to access data in the exclusive computer database that relates to abuse, misuse, or diversion, wherein the one or more queries utilize query languages combined with data in the exclusive computer database including the prescription data, the patient data, and the prescriber data, and wherein results of the queries indicate that abuse, misuse, or diversion has occurred; and

controlling the distribution of the company’s prescription drug using the computer processor and the exclusive computer database the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) based upon a transformation of the prescription data, patient data, and prescriber data in response to the checking for abuse, misuse, or diversion, and using the computer processor to authorize filling of a prescription for the company’s prescription drug if there is no record of an incident that indicates abuse, misuse, or diversion by the patient and the prescriber, and if there is a record of such incident, the exclusive computer database indicates that such incident has been investigated, and the exclusive computer database indicates that such incident does not involve abuse, misuse or diversion.

However, the recitation of these generic computer components and functions in , such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business method of checking for indications of prescription drug abuse, misuse, or diversion before authorizing the filling of the prescriptions on a general purpose computer (i.e., the Examiner submits that the additional elements directed to computer processor, exclusive computer database, and non-transitory computer readable media are merely generic computer components which are used to perform the abstract existing processes of: checking for abuse, misuse, or diversion of prescription drugs by monitoring and verifying prescription data, patient data, and prescriber data; and controlling the distribution of prescription drugs by authorizing the filling of a prescription if there is no record of abuse, misuse, or diversion); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the and non-transitory computer readable media comprising instructions) to perform the aforementioned abstract concept of: checking for abuse, misuse, or diversion of prescription drugs by monitoring and verifying prescription data, patient data, and prescriber data; and controlling the distribution of prescription drugs by authorizing the filling of a prescription if there is no record of abuse, misuse, or diversion.
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
			- Example of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the initial steps directed to “receiving any and all prescriptions for the company’s prescription drug”; and the various steps for “entering” the patient data, prescriber data, and information indicating any abuse, misuse, or diversion by a patient or prescriber, described in claims 2, 9, 16, 20, and 33, are a necessary data gathering steps in order to practice the invention (i.e., receiving any and all prescriptions for the company’s prescription drug and entering the patient data, prescriber data, and information indicating any abuse, misuse, or diversion by a patient or prescriber are necessary in order to: (1) check for abuse, misuse, or diversion of prescription drugs by monitoring and verifying prescription data, patient data, and prescriber data; and (2) control the distribution of prescription drugs by authorizing the filling of a prescription if there is no record of abuse, misuse, or diversion).
Thus, the additional elements in independent claims 2, 9, 16, 20, and 33 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 3-8, 10-15, 17-19, 21-28, 30, and 32 do not recite any additional elements outside of those identified as being directed to the abstract idea described above.
As such, the additional elements in claims 2-28, 30, and 32 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, the additional elements in claims 2-28, 30, and 32, when considered as a whole: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  Thus, claims 2-28, 30, and 32 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claims 2-28, 30, and 32 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 2, 9, 16, 20, and 33 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claims 2-28, 30, and 32 are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- In regard to the computer processor, exclusive computer database, and non-transitory computer readable media comprising instructions - Applicant generally describes these devices as being embodied by generic computer devices, such as software executed on a digital signal processor, ASIC, microprocessor, or other type of processor operating on a computer system, such as a personal computer, server or other computer system (see Applicant’s specification as filed on February 3, 2016, p. 5, lines 1-3).  These devices are generic computer devices which are old and well-known in the medical industry.  Therefore, Applicant’s disclosure shows that the computer processor, exclusive computer database, and non-transitory computer readable media comprising instructions, may be embodied by generic computer devices which are old and well-known in the medical industry.
- In regard to steps and features directed to: “receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company’s prescription drug, any and all prescriptions for the company's prescription drug with the potential for abuse, misuse or diversion; wherein the exclusive computer database of the company that obtained approval for distribution of the prescription drug is the only database in existence for the company’s prescription drug, such that all prescriptions for the company’s prescription drug are processed only by the exclusive computer database of the company”; “entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the company's prescription drug is prescribed”; “entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company’s prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the company's prescription drug”; “entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug”; “receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company’s prescription drug, any and all prescriptions for the prescription drug with the potential for abuse, misuse or diversion, the prescription drug sold or distributed under a single name in the United States”; “entering into the computer processor and the exclusive computer database information sufficient to identify a patient for whom said prescription drug was prescribed”; “entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of said prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe said prescription drug”; “entering into and maintaining with the exclusive computer database any information that may suggest that the patient or the prescriber has abused, misused, or diverted said prescription drug”; “receiving into a computer processor and an exclusive computer database of the company that obtained approval for distribution of the prescription drug, any and all prescriptions for the company’s prescription drug from any and all patients being prescribed the company's prescription drug, wherein the company's prescription drug has been manufactured at a single manufacturing site, and wherein the company's prescription drug has the potential for abuse, misuse or diversion”; “entering into the computer processor and the exclusive computer database information sufficient to identify a patient for whom the company's prescription drug was prescribed”; “entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers were authorized to prescribe the company's prescription drug”; “entering into and maintaining with the computer processor and the exclusive computer database any information that may suggest that the patient or a prescriber has abused, misused, or diverted the company's prescription drug”; “providing the company’s prescription drug to the patient in order to treat the patient with the company's prescription drug”; “receiving into the computer processor and the exclusive computer database of a company that obtained approval for distribution of the single prescription drug and storing in a computer memory of the company that obtained approval for distribution of the single prescription drug, any and all prescriptions for the single prescription drug received at a pharmacy and sold or distributed by the company that obtained approval for distribution of the single prescription drug, the single prescription drug having the potential for abuse, misuse or diversion, wherein the pharmacy is permitted to distribute the single prescription drug based on two or more of the following: processing of a prescription enrollment form for the single prescription drug; agreeing to document adverse events relating to the single prescription drug; providing educational materials relating to the single prescription drug; and verifying that the single prescription drug is medically necessary”; “entering into the computer processor and the computer memory information sufficient to identify the patient for whom the single prescription drug is prescribed”; “entering into the computer processor and the computer memory information sufficient to identify any and all physicians or other prescribers of the single prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the single prescription drug, including verifying that the any and all prescribers' drug enforcement agency (DEA) number and state license are current and that there are no pending disciplinary actions against the any and all prescribers”; “entering into and maintaining with the computer processor and the computer memory any information that indicates that the patient or a prescriber has abused, misused, or diverted the single prescription drug”; “receiving into the computer processor and the exclusive computer database of the company that obtained approval for distribution of the prescription drug, for any and all patients being prescribed the company’s prescription drug, any and all prescriptions for the company's prescription drug with the potential for abuse, misuse or diversion”; “entering into the computer processor and the exclusive computer database information sufficient to identify the any and all patients for whom the company’s prescription drug is prescribed”; “entering into the computer processor and the exclusive computer database information sufficient to identify any and all physicians or other prescribers of the company's prescription drug and information to show that the any and all physicians or other prescribers are authorized to prescribe the company’s prescription drug”; and “entering into and maintaining with the computer processor and the exclusive computer database any information that indicates that a patient or a prescriber has abused, misused, or diverted the company's prescription drug” - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitation directed to: the initial steps directed to “receiving any and all prescriptions for the company’s prescription drug”; and the various steps for “entering” the patient data, prescriber data, and information indicating any abuse, misuse, or diversion by a patient or prescriber, are similarly deemed to be well-understood, routine, and conventional activity in the field of prescription distribution and medication adherence tracking, because they also represent mere collection and transmission of data over a network (i.e., collecting and transmitting medical data over a network).
Thus, taken alone, the additional elements of claims 2, 9, 16, 20, and 33 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 2, 9, 16, 20, and 33 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 3-8, 10-15, 17-19, 21-28, 30, and 32 (which depend on claims 2, 9, 16, 20, and 33 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 3-8, 10-15, 17-19, 21-28, 30, and 32 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 2, 9, 16, 20, and 33.  Dependent claims 3-8, 10-15, 17-19, 21-28, 30, and 32 merely add limitations that further narrow the abstract idea described in independent claims 2, 9, 16, 20, and 33.  Therefore, claims 2-28, 30, and 32 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Prior Art Made of Record and Not Relied Upon
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Jones (Pub. No. US 2003/0127508):  Jones discloses that it is well known in the healthcare field for the manufacture company to keep their own database (see paragraph [0028], where the database preferably resides with the manufacturer) in order to control the release of drug and prevent potential abuse (see paragraph [0009] of Jones).
de la Huerga (Pat. No. US 7,810,726):  de la Huerga discloses pharmaceutical company manages its own database for its own medications.
Cicero et al. “The Development of a Comprehensive Risk-Management Program for Prescription Opioid Analgesics: Researched Abuse, Diversion and Addiction-Related Surveillance (RADARS®)”, Pain Medicine, Volume 8, Issue 2, March 2007, Pages 157–170, hereinafter referred to as Cicero:  Cicero discloses using an exclusive database to identify abusing activities.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686